Wyly, J.
Defendant appeals from the judgment herein, compelling him to pay plaintiff the amount due on a contract of lease. The defense is, plaintiff failed to make the repairs specified in the answer, after being *904notified, and, in consequence, defendant abandoned the premises. The required repairs, it is shown, would not have cost exceeding fifty dollars.
We think defendant had no sufficient ground to violate the contract of lease. His remedy was to pursue the course pointed out by article 2694 of the Revised Code, which authorizes the lessee to make himself the repairs which the lessor was required but failed to make, after being notified to do so, and deduct the price from the rent. 3 R. 52; 4 R. 428; 5 An. 760.
Judgment affirmed.